

114 HR 6484 IH: Commission to Study Family Reconstruction Proposals for African-Americans Unjustly Impacted by the 
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6484IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo acknowledge the fundamental injustice and the subsequent de jure and de facto racial and
			 economic discrimination against those African-Americans impacted by the War on Drugs and the subsequent disparate and discriminatory mass incarceration, to determine the role that
			 private corporations played in the prison industrial complex, to determine
			 the impact of these forces on their families, to make recommendations to
			 the Congress on appropriate remedies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Commission to Study Family Reconstruction Proposals for African-Americans Unjustly Impacted by the War on Drugs Act of 2016. 2.Establishment and duties (a)EstablishmentThere is established the Commission to Study Family Reconstruction Proposals for African-Americans Unjustly Impacted by the War on Drugs (hereinafter in this Act referred to as the Commission).
 (b)DutiesThe Commission shall perform the following duties: (1)Examine the disparate incarceration and the institution of forced prison labor which has existed within the African-American community in the United States since the ratification of Amendment XIII to the United States Constitution on December 6, 1865. The Commission’s examination shall include an examination of—
 (A)the rates of arrest and imprisonment of African-Americans compared to the broader American public for drug crimes;
 (B)the rates at which African-Americans were imprisoned for comparable crimes to non-African-Americans;
 (C)the rates at which African-Americans were imprisoned due to mandatory minimums and how these minimums differed from comparable charges; and
 (D)the financial and sociological impact of these conditions on African-American prisoners and their families.
 (2)Examine the extent to which the Federal and State governments of the United States have supported the mass incarceration of African-Americans, the extent to which such governments have profited, both through cost-savings and direct revenue, and the extent to which said revenue was used to reduce recidivism and encourage post-incarceration reintegration.
 (3)Examine the extent to which private corporations have supported the mass incarceration of African-Americans, the extent to which such corporations have profited, both through cost-savings and direct revenue, and the extent to which said revenue was used to reduce recidivism and encourage post-incarceration reintegration.
 (4)Examine Federal and State laws that have discriminated against African-American prisoners and their families.
 (5)Examine other forms of discrimination in the public and private sectors against freed African-American prisoners and their families.
 (6)Examine the lingering negative effects of the mass incarceration of African-Americans. (7)Recommend appropriate ways to educate the American public of the Commission’s findings.
 (8)Recommend appropriate remedies in consideration of the Commission’s findings on the matters described in paragraphs (1), (2), (3), and (4). In making such recommendations, the Commission shall address among other issues, the following questions:
 (A)Whether the Government of the United States should offer a formal apology on behalf of the people of the United States to the African-American victims of the War on Drugs and their descendants.
 (B)Whether African-Americans and the broader African-American community still suffer from the lingering effects of the matters described in paragraphs (1), (2), (3), and (4).
 (C)Whether, in consideration of the Commission’s findings, any form of compensation to the victims of the War on Drugs and their descendants is warranted.
 (D)If the Commission finds that such compensation is warranted, what should be the amount of compensation, what form of compensation should be awarded, and who should be eligible for such compensation.
 (c)Report to CongressThe Commission shall submit a written report of its findings and recommendations to the Congress not later than the date which is one year after the date of the first meeting of the Commission held pursuant to section 4(c). Such report shall also be made available to the public via the Commission’s website.
			3.Membership
			(a)Number and Appointment
 (1)The Commission shall be composed of 15 members, who shall be appointed within 90 days after the date of enactment of this Act, as follows:
 (A)Three members shall be appointed by the President. (B)Three members shall be appointed by the Speaker of the House of Representatives.
 (C)Three members shall be appointed by the President pro tempore of the Senate. (D)Three members shall be appointed by the Minority Leader of the House of Representatives.
 (E)Three members shall be appointed by the Minority Leader of the Senate. (2)All members of the Commission shall be persons who are especially qualified to serve on the Commission by virtue of their education, training, or experience, particularly in the field of African-American studies, Sociology, and/or Economics.
 (b)TermsThe term of office for members shall be for the life of the Commission. A vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made.
 (c)First MeetingThe President shall call the first meeting of the Commission within 120 days after the date of the enactment of this Act or within 30 days after the date on which legislation is enacted making appropriations to carry out this Act, whichever date is later.
 (d)QuorumEight members of the Commission shall constitute a quorum, but a lesser number may hold hearings. (e)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. The term of office of each shall be for the life of the Commission.
			(f)Compensation
 (1)Except as provided in paragraph (2), each member of the Commission shall receive compensation at the daily equivalent of the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code, for each day, including travel time, during which he or she is engaged in the actual performance of duties vested in the Commission.
 (2)A member of the Commission who is a full-time officer or employee of the United States or a Member of Congress shall receive no additional pay, allowances, or benefits by reason of his or her service to the Commission.
 (3)All members of the Commission shall be reimbursed for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties to the extent authorized by chapter 57 of title 5, United States Code.
				4.Powers of the Commission
 (a)Hearings and SessionsThe Commission may, for the purpose of carrying out the provisions of this Act, hold such hearings and sit and act at such times and at such places in the United States, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission considers appropriate. The Commission may request the Attorney General to invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production.
 (b)Powers of Subcommittees and MembersAny subcommittee or member of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.
 (c)Obtaining Official DataThe Commission may acquire directly from the head of any department, agency, or instrumentality of the Federal Government, available information which the Commission considers useful in the discharge of its duties. All departments, agencies, and instrumentalities of the Federal Government shall cooperate with the Commission with respect to such information and shall furnish all information requested by the Commission to the extent permitted by law.
			5.Administrative provisions
 (a)StaffThe Commission may, without regard to section 5311(b) of title 5, United States Code, appoint and fix the compensation of such personnel as the Commission considers appropriate.
 (b)Applicability of Certain Civil Service LawsThe staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the compensation of any employee of the Commission may not exceed a rate equal to the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code.
 (c)Experts and ConsultantsThe Commission may procure the services of experts and consultants in accordance with the provisions of section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the highest rate payable under section 5332 of such title.
 (d)Administrative Support ServicesThe Commission may enter into agreements with the Administrator of General Services for procurement of financial and administrative services necessary for the discharge of the duties of the Commission. Payment for such services shall be made by reimbursement from funds of the Commission in such amounts as may be agreed upon by the Chairman of the Commission and the Administrator.
 (e)ContractsThe Commission may— (1)procure supplies, services, and property by contract in accordance with applicable laws and regulations and to the extent or in such amounts as are provided in appropriations Acts; and
 (2)enter into contracts with departments, agencies, and instrumentalities of the Federal Government, State agencies, and private firms, institutions, and agencies, for the conduct of research or surveys, the preparation of reports, and other activities necessary for the discharge of the duties of the Commission, to the extent or in such amounts as are provided in appropriations Acts.
 6.TerminationThe Commission shall terminate 90 days after the date on which the Commission submits its report to the Congress under section 3(c). The Commission’s report shall continue to be available via a publicly accessible website.
 7.Authorization of appropriationsTo carry out the provisions of this Act, there are authorized to be appropriated $10,000,000. 